DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/07/2022 has been entered.  Therefore, claims 1-4 and 7-22 are pending for consideration following applicant’s amendment filed 1/07/2022.
Drawings
Figures 3A and 4A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (para. 0004 of applicant’s specification).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the internal valve flap (152) should be shown with cross hatching.  The internal valve flap 152 is shown in Figure 2B without hatching, but it appears that this element must be part of this cross section to achieve a sealed valve connection.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings were received on 1/07/2022.  These drawings are unacceptable because they contain new matter.  First, the replacement drawings filed 1/07/2022 have newly identified the first and second portions.  This is considered new matter because the specification describes these portions as hingedly connected.  However, there is no .  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first portion rotatable relative to the second portion…to configure…in which at least a portion of the first portion is fit within at least a portion of the second portion (lines 22-25 of claim 1; similar recitations in claim 15: page 13, lines 5-8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  As described with respect to the 112 rejections below, the drawings do not appear to show how this is achievable.  The first portion 160 having wall 128 does not appear to be able to be rotated into position as claimed because the seat 154 appears to obstruct this claimed movement. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New .
Claim Objections
Claim 1 is objected to because of the following informalities:  “the first portion (16)” (line 5 of the claim) should be “the first portion (160)”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  “further comprises four a third” (line 2 of the claim) should be “further comprises a third”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 1 recites “wherein a portion of the second portion (162) is hingedly connected to a portion of the first portion (16) by a flexible strip (F)”.  These limitations introduce new matter because the specification as originally filed did not identify the specific portions of the device which correlated to the first and second portions.  The amendments filed 2/07/2022 include drawing amendments identifying the first portion and second portion.  However, the specification as filed does not provide support for the hinged connection being specifically between the newly identified portions.
Claims 1-4 and 7-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claims 1-4 and 7-22 are nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation.  An analysis of the Wands factors reveals that at least the following factors weigh against enablement: the level of one of ordinary skill and the amount of direction provided by inventor.  In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)). 
Claim 1 recites “the first portion (160) is rotatable relative to the second portion (162) about the flexible strip (F) to configure the flap valve (150) in an assembled condition in which at least a portion of the first portion (160) is fit within at least a portion of the second portion (162)” (lines 22-25).  Claim 15 recites “the first portion (160) is rotatable relative to the second portion (162) about the flexible strip (F) to configure the flap valve (150) from the manufactured condition to the assembled condition in which at least a portion of the first portion (160) is fit within at least a portion of the second portion (162)” (page 13 of the claims, lines 5-8).
However, it is unclear how the first portion, which includes circumferential wall 128, can be rotated and fit within the second portion as claimed and described in applicant’s specification.  The valve seat 154 which is part of the second portion appears in all of applicant’s drawings to obstruct this claimed rotation and fit.  There is no direction provided in applicant’s specification as filed as to how this first portion would be able to be rotated and fit within the second portion as claimed.  One of ordinary skill in the art would recognize that seat 154 would obstruct such rotation so it is unclear how the claimed movement would be achieved.
Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claims 1-4 and 7-22  are not enabled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 8 and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 19 each recite the limitation "the aperture” in the valve seat.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the flexible strip" in line 6 of page 13 of the claims.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-4, 7 and 9-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
Claims 8 and 15-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Smith (WO 03/066316; cited by applicant) teaches a flap valve in which a first portion 11 is rotatable relative to a second portion 10 about a flexible strip 12 to configure the flap valve in which at least a portion of the first portion 11 is fit within at least a portion of the second portion (as shown in Figure 2).  However, Smith fails to teach “the flap valve comprising a retaining mechanism, the retaining mechanism .
Response to Arguments
Applicant's arguments filed 1/07/2022 have been fully considered but they are not persuasive.  Applicant argues that the amendments are fully supported by the specification as filed, however not all of the amendments are seen to be supported as described in the rejections above.  While applicant has overcome the specific indefiniteness rejection set forth in the previous action, the amended claims have raised new indefiniteness rejections as described above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/           Primary Examiner, Art Unit 3753